 56DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Truck Drivers,Warehousemen,Helpers &Automobile Employees Union Local 315,Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of AmericaandInsured Trans-porters,Inc.Cases20-CC-1094-1and20-CC-1094-2January 25, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn July 21, 1971, Trial Examiner Leo F. Lightnerissued the attached Decision in this proceeding. There-after,Respondent filed exceptions and a supportingbrief, and the General Counsel filed cross-exceptionsand a supporting brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,and conclusions' and to adopt hisrecommended Order, as modified herein.doing business with International, or to force or requirePacific Intermountain Express (P.I.E.), I.M.L., Gar-rett,Consolidated Freightways, Gilmore Steel, Fox-worthy, Shell Oil, or any other employer to cease doingbusiness with Insured to force or require Insured tocease doing business with International."2.Delete paragraph 1(b) and substitute therefor thefollowing:"Threatening, coercing, or restraining Insured, orany other person engaged in commerce or in an indus-try affecting commerce, where an object thereof is toforce or require Insured, or any other employer orperson, to cease doing business with International, orto force or require Pacific Intermountain Express(P.I.E.), I.M.L.,Garrett,Consolidated Freightways,Gilmore Steel, Foxworthy, Shell Oil, or any other em-ployer to cease doing business with Insured to force orrequire Insured to cease doing business with Interna-tional."3.Substitute the attached notice for the Trial Ex-aminer's notice.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that General Truck Drivers,Warehousemen,Helpers & Automotive Employees Union Local 315,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, its officers,agents, representatives, shall take the action set forth inthe Trial Examiner's recommended Order with the fol-lowing modifications:1.Delete paragraph 1(a) and substitute therefor thefollowing:"Engaging in, or inducing or encouraging the em-ployees of Insured, or any other employer, except In-ternational, to engage in a strike or a refusal in thecourse of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods,articles,materials or commodities, or to perform anyservices, where an object thereof is to force or requireInsured, or any other employer or person, to cease'Counsel for General Counsel excepts to the Trial Examiner's inadver-tent failure to specify in his recommended Order the neutral employerswhichwere forced by Respondent's picketing to cease doing business withInsured Inasmuch as we find merit in the General Counsel's exceptions, wehereby amend the Order accordinglyWE WILL NOT induce or encourage any in-dividual employed by Insured Transporters, Inc.,or any other employer, to engage in a strike orrefusal in the course of his employment to performany services where an object thereof is to force orrequire Insured Transporters, Inc., or any otheremployer or person, to cease doing business withInternational Harvester Company, or to force orrequire Pacific Intermountain Express (P.I.E.),I.M.L.,Garrett, Consolidated Freightways, Gil-more Steel, Foxworthy, Shell Oil, or any otheremployer to cease doing business with Insured toforce or require Insured to cease doing businesswith International.WE WILL NOT threaten, coerce, or restrain In-sured Transporters, Inc., or any other person en-gaged in commerce or in an industry affectingcommerce, where an object thereof is to force orrequire Insured Transporters, Inc., or any otheremployer or person, to cease doing business withInternational Harvester Company, or to force orrequire Pacific Intermountain Express (P.I.E.),I.M.L.,Garrett, Consolidated Freightways, Gil-more Steel, Foxworthy, Shell Oil, or any otheremployer to cease doing business with Insured toforce or require Insured to cease doing businesswith International.195 NLRB No. 8 GENERAL TRUCK DRIVERS LOCAL 315GENERAL TRUCKDRIVERS,WAREHOUSEMEN,HELPERS& AUTOMOTIVEEMPLOYEES UNIONLOCAL 315,INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN& HELPERSOF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 450 Golden Gate Avenue, P. O. Box 36047, SanFrancisco, California 94102, Telephone 556-0335.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in San Francisco, California, on April 22,1971, on the complaint of General Counsel, as amended, andthe answer of General Truck Drivers, Warehousemen, Help-ers & Automotive Employees Union Local 315, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, herein referred to as Respondent.' Thecomplaint alleges violations of Section 8(b)(4)(i)and (ii)(B)effecting commerce within the meaning of Section 2(6) and(7)of the LaborManagementRelationsAct, 1947, asamended, (61 Stat. 136; 65 Stat. 601; 73 Stat. 519; 29 U.S.C.Sec. 151,et seq.),herein called the Act. The parties waivedoral argument and briefs filed by the General Counsel andRespondent have been carefully considered.'Upon the entire record,' and from my observation of thewitnesses, I make the following:A charge was filed on February17, alleginga violation of Section8(b)(4)(i)(B), and a separate charge wasfiled, on thesame date,alleging aviolation of Section 8(b)(4)(ii)(B), of the Act A consolidated complaint wasissued onMarch 5, andamended at the openingof the hearing herein Alldates herein, unless otherwise specified, are 1971.Respondentfiled a statement of authoritiesin letter formThe transcript is corrected at p 43, 1 14, to read "Del Webb's Towne-house "FINDINGSAND CONCLUSIONSIBUSINESSOF THE EMPLOYERS57Insured Transporters, Inc., herein referred to as Insured,is a California corporation, with a place of business in SanLeandro, California.4 Insured is a licensee, under grants bythe Interstate Commerce Commission, engaged in business asa common carrier of freight by motor truck, and more specifi-cally engaged in the transportation and delivery of motortrucks.During the year preceding the issuance of the com-plaint, a representative period, Insured received in excess of$50,000 for the transportation of freight in interstate com-merce, from its facilities in California to points outside theState of California.International Harvester Company, herein referred to asInternational, is a New Jersey corporation, with a place ofbusiness in San Leandro, California, where it has been en-gaged in the manufacture and sale of motor trucks. Duringthe year preceding the issuance of the complaint, a represent-ative period, in the course and conduct of its business opera-tions, International sold and shipped, from its facilities in theState of California, products valued in excess of $50,000,directly to purchasers located outside the State of California.The complaint alleges, the answer admits, and I find thatInsured and International are, each, an employer engaged incommerce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.IIRESPONDENTIS A LABOR ORGANIZATIONThe complaint alleges,the answer admits, and I find thatRespondent,at all times material,isand has been a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIRLABOR PRACTICESThe IssuesThe principal issues raised by the pleadings and litigated atthe hearing are whether the Respondent engaged in conductin contravention of the provisions of Section 8(b)(4)(i) or(ii)(B) by picketing Insured's San Leandro facility, on Febru-ary 2, or on February 12, and continuing until February 22.Respondent, by answer, admits picketing Insured's facility,but denies that its alleged object was to force or requireInsured to cease handling, transporting, or otherwise dealingin International's products or to force or require Insured tocease doing business with International. Respondent deniesthe commission of any unfair labor practice.AgencyThe complaintalleges and the answeradmits that VincentAliose isa business representativeof Respondent. The agencyof Aliose,alleged in the complaint,isdenied For reasonsexplicatedinfra,I find that Aliose, who by hisown admissionis business agent of Respondent,was acting as an agent withinthe meaningof Section 2(13) of the Act relative to the matterscomplainedof, and that the pickets' activity set forth in thecomplaintwas authorized by and pursuant to the direction ofAliose.Accordingly, said pickets were agents of said Re-spondent.'While the evidence herein establishes that Insured has other facilities,we are herein concerned only with its facility in San Leandro 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDBackgroundThe San Leandro facility of Insured is located at 1944Williams Street,where it has its principal office,and truckdispatch terminal.The propertyapproximates eight acres ofland, and has a depth from Williams Street of approximately1,500 feet, in the direction of Davis Street.Davis Street runsparallel approximately 4,500 feet from Williams Street.International operates a truck assembly plant on DavisStreet, in San Leandro,described as being approximately1,000 feet wide, and between 2,500 to 3,000 feet deep.'Thereare three entrances to the International plant on Davis Street,two for employees and one for materials.Lawrence Berry is executive vice president of Insured. Hedescribedhis corporation as being wholly owned by hisfamily,who own no stock in International.Berry describedInsured's operation,in San Leandro,as including a terminalfor the combining of trucks built by International,Mack andPeterbilt for 3-way or 4-way combinations,for delivery tocustomers.The Mack plant is located in Hayward,which isadjacent to San Leandro,while the Peterbilt plant is locatedatNewark,which is 14 miles south.The present operationsof Insured have remained the same since its commencement,in 1963.At the rear of the Internationalproperty,adjacent to therear of Insured'sproperty,there is a gate, not visible fromeitherWilliams or Davis Street,which is normally locked onboth sides.Thisgate was not used by International em-ployees,prior to the events related herein.However,this gateisnormally opened twice each business day, once in themorning and once in the afternoon,to permit Insured's truck-driver employees to drive International's trucks over intoInsured's property,preparatory to coupling them with othertrucks fordelivery tocustomers both in and out of the Stateof California.bJnsured's truckdriveremployees, and a classification iden-tified as yard employees,are represented by Teamsters Local468. The yard employees do the"decking"of trucks, andloading of railroad cars. "Decking", as described by Berry, ispreparing a "piggyback"or "saddle",placing one unit on theback of another unit, requiring special equipment.The yardemployees also park trucks and fuel them.VinceAliose is business agent for Respondent,and relatedthat he was chief negotiator during the negotiations for a newcollective-bargaining agreement,covering the employees inthe parts depot at International's facility in Richmond. Itappears undisputed that,as a result of these negotiations, astrike began onJanuary 29,and terminated,after conclusionof an agreement,on April 14.During the strike,the SanLeandro facility of International was picketed.The P and Memployees of International,at San Leandro, are representedby U.A.W.The Picketing of Insured's Facilityand Related EventsOn Tuesday, February 2, Berry was in his office. He credi-bly related that, about 11 a.m., he observed two men carryingpicket signs, entering Insured's property, through a fence,which separates a parking lot for Insured employees, facing'We are not herein concerned with the fact that a part of the frontageof International is on Timothy Street rather than on Davis Street°Leadman Reece of Insured and an International employee unlock thegate, on each side, at a predetermined time Reece then drives a pickup truckto the International plant, signs for the trucks to be transferred, returns toInsured's premises and obtains the number of drivers needed to completethe transfer, and transports them to the delivery area of International.onWilliams Street from Insured's yard and buildings.'Charles Norris, dispatcher for Insured, reported the picketsintended to place themselves at the International gate. Norrisadvised them this was private property. The pickets thenreturned to the Williams Street entrance of Insured, andproceeded to picket.Pursuant to a phone call, initiated by Berry, Manny Josephand Tom Kennedy, secretary-treasurer and business repre-sentative, respectively, of Local 468, arrived at Insured'spremises at 11:30 a.m. The pickets and representatives ofLocal 468 then met with Berry and Norris. Joseph then con-ferred, by telephone, with Aliose. Joseph advised Berry thatAliose had stated that if Berry continued to receive units fromInternational they would have 15 men on the picket line infront of Insured's place of business.'Aliose identified the picketcaptain as Dale Hagger.Alioseacknowledged that Hagger, on February 2, had advised Ali-ose that he had talked to Manny Joseph and Berry, and thatInsured had agreed they would keep the International gateclosed.Aliose acknowledged advising Hagger, "If that wasthe agreement, if they closed the gates, to get out." Accord-ingly, I find Hagger to be an agent of Respondent.It is undisputed that the picketing ceased, on February 2,at 1 p.m.'It appears undisputed that no International trucks weremoved from the San Leandro facility of International to theSan Leandro facility of Insured during the balance of theweek, which commenced on February 1. On Monday, Febru-ary 8, Berry advised Joseph that Insured was running out ofbusiness and that he would have to start laying off some ofhisTeamsters represented employees. Josephsuggested ameeting with Aliose. Berry related he and Harry Cordall,labor relations manager for Insured, met with Aliose at DelWebb's Townehouse on Tuesday, February 9. Berry advisedAliose that Berry would have to start laying men off as he wasnot obtaining the essential units to continue his normal opera-tions. According to Berry, Aliose responded that if there wereno International employees on Insured property, Respondentcould not picket Insured. Berry responded that at no timewere International employees on Insured's property, that In-sured picked up the units from International. Aliose thenadvised Berry, "We don't want that. We don't want anyTeamsters on their property." Berry then inquired as to whatmethod could be used to have the units brought to Insured'sproperty. Aliose advised Berry, "Well, they canbring themin, but your men cannot pick them up." Berry then inquiredas to when this might be done and was advised by Aliose towait until Thursday.10'It is undisputedthatthe legendon thesigns read:International HarvesterOn StrikeUnfair TeamstersLocal 315Contra Costa County°Aliose acknowledged that the purpose of placing the pickets at theWilliams Street entrance to Insured's property, on February 2, was to stopdelivery of International trucks, and that he had so advised Berry, at ameetingon February 9Ifind it unnecessary to set forth instructions issued to Reece, leadmanfor Insured, in the presence of the two pickets, at lunch time, on February2.Reece acknowledged that he is shop steward,as well as leadman ReeceassertedJoseph instructed him, and the others present not to go through thegate to Internationalproperty In view of theRespondent's contention thatthere is no evidence that Joseph had authority to act for Respondent, I finditunnecessary to reach that issue'°Aliose acknowledgedhaving a meetingwith Berry at Del Webb'sTownehouse Aliose denied that any specific day was mentioned for thedelivery of International trucks to Insured's property Aliose asserted he(Cont) GENERAL TRUCK DRIVERS LOCAL 31559Pursuant to his conversation with Alfose, Berry talked toBill Smith,plant manager of International,on February 9,and arranged for the U.A.W. represented employees of Inter-national to deliver trucks to Insured's property, through thegate, on Thursday night." Approximately 75 units were sodelivered at that time. Previously, an average normal dailydelivery approximated 20 units. The following day, Friday,February 12, picketing identical to that described above wasresumed infront of Insured's property on Williams Street.There were five pickets that day. It is undisputed that picket-ing continued until Monday, February 22.12At the request of Berry, Joseph arranged a meeting withAliose, in Oakland" at 5 p.m. Berry related that he called theattention of Aliose to the fact that picketing had beenresumed. Berry quoted Aliose and explaining that they werehaving problems with the rank and file who were not follow-ing requests made by the union officials. Aliose asserted theywould have a meeting on Sunday, February 14, and he wouldattempt to get it resolved. When Berry inquired as to whatwould happen if Aliose did not get it resolved, Aliose advisedBerry that Berry would have to do his own thing.Aliose's explanation of the restoration of the picketing ofInsured was that one of Respondent's roving pickets advisedthat there was a lot of International tractors in Insured'syard. Aliose asserted that he immediately informed the picketcaptain, "To get down there and start picketing." Alioseasserted he did not know how the tractors (trucks) had beenmoved from International to Insured's property.'4On Tuesday, February 16, Insured filed the unfair laborpractice charges herein.According to Berry, the picketing ceased on February 22,as a result of an arrangement through Joseph, with either theWestern Conference of Teamsters or directly with Local 315,that the pickets would be removed with the stipulation thatInsured's drivers would not pick up the units on Interna-tional's property for transfer to Insured's property, as hadbeen the custom in the past. This condition continued untilthe termination of the strike, on approximately April 22,when normal conditions were restored.Jack Wigholm is safety and personnel director of Insured.Wigholm credibly related that common carriers, whom heidentified as PIE, Sterling, IML, Garrett, and ConsolidatedFreightways, who deliver saddle equipment and supplies, Gil-more Steel who deliver steel supplies, Foxworthy who deliverautomotive parts, and Shell Oil who deliver fuel oil, did notmake deliveries during the period when pickets were presentfrom February 12 to February 22. Wigholm related that gen-erally the trucks of these firms turned away instead of goingthrough the picket line to make delivery.advised Berry, "You try and get it done when there are no pickets there "Since it is undisputed that there were no pickets at Insured's propertybetween February 2 and February 12, Aliose's memory is patently faultyIdo not find him a credible witness to the extent his testimony is at variancewith that of Berryy." Roger Bartholow, industrial relations manager at Harvester, cor-roborated this recitation of Berry" An additional 50 trucks were transferred in the same manner, onThursday, February 18" While Berry described others present as Cordall,Insured's labor rela-tions manager,and Jackson,Insured's vice president of operations,neitherappeared as a witness1°The denial of Alfose that he had been advised by Berry that the truckswould be movedby the U A Wemployees of International is not creditedAhose's explanation of the inability of the union officials to get the rankand file to follow their suggestions was that they were not showing up forpicket dutyBerry asserted that Manny Joseph advised him, on Febru-ary 22 or February 23, "The pickets aregone.Theyare goingto stay gone.We donot want any of our men on Interna-tional's property as long as they are on strike."" I find thatJoseph was acting as an agent of Respondent in issuing theseinstructions, in view of the testimony of Aliose as to an objectof Respondent in picketing Insured.Bartholow credibly related that Harvester employees deliv-ered the trucks, to Insured, through the gate, twice a day,commencing February 22 and continuing until the termina-tion of the strike on April 13.Berry asserted that Insured had to wait until there were nopickets before the drivers would move International trucksaway from Insured's premises. He described waiting until 4a.m., on one occasion."Contentions of the PartiesandConcluding FindingsThe assertion of Respondent,in itsbrief,that picketing atHarvester's San Leandro plant is primary and lawful,and thefact that such picketing may result in neutral employees notcrossing a picket line and thus cause business interruptions,isnot relevant to the issues presented herein.The reliance,of Respondent,on Auburndale Freezer" ismisplaced.Aftervacation of its Order, by the Circuit Court,"the Board accepted the Court's remand and adopted the trialexaminer'sfindings of violations of Section 8(b)(4)(i) and(ii)(B) of theAct.UnitedSteelworkersofAmerica, AFL-CIO,and Local6991,(Auburndale Freezer Corporation),191NLRB No. 3(June9, 1971).The initial question to be resolved is whether the picketingherein was primary or secondary. I find it was secondary.General Counsel accurately cites the finding of the Su-preme Court that Congressional policy was to preserve theright of labor organizations to bring pressure to bear onoffending employers in primary labor disputes and shieldingunoffending employers and others from pressures in contro-versies not theirown.N.L.R.B. v. Denver Building TradesCouncil(Gould and Preisser),341 U.S. 675, 692.The Supreme Court, in the same case,held: Atthe sametime that Sections 7 and 13 safeguard collective bargaining,concerted activities and strikes between the primary partiesto a labor dispute, Section 8(b)(4) restricts a labor organiza-tion and its agents in the use of economic pressure where anobject of it is to force an employer or a person to boycott someone else.Id.,at 687.In theGeneral Electriccase" the Courtapproved theBoard's distinction between a gate used by independent work-ers performing tasks unconnected to the normal operation ofthe struck employer, usually construction work on buildings,and a separate gate devised for regular plant deliveries. TheCourt noted a barring of picketing at the latter location wouldbe a clear invasion on traditional primary activity of appeal-" Leadman Reece related that he was advised by Manny Joseph not toenter International's property, through the gate to pick up trucks during thestrikeReece was also the Union's shop steward16However, this condition existed only when Insured sought to moveInternational trucks" United Steelworkers ofAmerica, AFL-CIO and Local6991(Auburn-dale Freezer Corporation),177 NLRB No 108" Auburndale Freezer Corporation and Minute Maid Company vNL R.B.,434 F 2d 1219 (C A 5) (December 3, 1970)" Local 761,InternationalUnionof Electrical,Radio and MachineWorkers, AFL-CIO, (General Electric Company) v N.L.R.B,366 US 667,680-681 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to neutral employees whose tasks aid the employer's ev-eryday operations.In theCarriercase20the picketing was at a railroad en-trance to the plant, owned by the railroad but adjacent to thestruck employer's premises, and used exclusively by railroadpersonnel for deliveries to Carrier and three other independ-ent and unrelated manufacturers. This gate was used todeliver empty boxcars to Carrier, and for the pick up ofloaded boxcars from Carrier. The Court found the railroad'soperations for Carrier were in furtherance of Carrier's normalbusiness. The Court found the picketing employees made noattempt to interfere with any of the railroad's operations forplants other than Carrier. The Court held the picketing wasdesigned to accomplish no more than picketing outside oneof Carrier's own delivery entrances might have accomplished.(Id.at 499-500.)It is patent from these and numerous other decisions of theBoard and courts that the Union herein would not be violat-ing the proscriptions of Section 8(b)(4) in picketing any gatewhich afforded access to the San Leandro plant of Interna-tional, used either by the employees of that plant or neutralemployees whose tasks aid International's everyday opera-tions. The movement of the plant product, trucks, from Inter-national's property, must fall within the latter category. Thegate used for such transfer of the trucks was on private prop-erty, used only by Insured and its employees, and inaccessibleto others, including Union pickets.I find unnecessary consideration of whether the Union hada right, by persuasion, to appeal to the employees of Insurednot to remove the trucks from the property of International,through the common gate, to the property of Insured. Theundisputed fact is that the employees of Insured did not movethe trucks, through the common gate, from the outset of thestrike, February 2, until after termination of the strike, onApril 13.21 Thus, unlikeCarrier,we are not here concernedwith movement of the trucks from the property of the pri-mary employer.Respondent, while disclaiming responsibility, did not takeissue with the recitation of Reece that Joseph instructed him,and other Insured drivers, on February 2, not to go throughthe gate. Aliose admitted his pickets had advised him the gatewould be locked.Ihave found that Aliose acknowledged an object of thepicketingwas to prevent the movement of Internationaltrucks.Aliose ordered the picketing resumed, on February12, when he was advised, by a roving picket, that there were75 International trucks on Insured's property. This picketingcontinued until February 22, and as I have found,supra,resulted in a failure and refusal of driver employees of neutralfirms to make deliveries to Insured of supplies needed by thisneutral employer in the conduct of its business. The picketingalso caused a failure or refusal of Insured's drivers to under-take their normal duties of delivering International trucks,from the property of Insured to numerous customers withinand without the State of California, when pickets werepresent. The evidence establishes an object of the picketingwas to force or require Insured to cease handling, transport-ing, or otherwise dealing in the products of International. Ifind the conduct of Respondent, set forthsupra,constitutedthreats, coercion and restraint of Insured. The remainingquestion is the applicability of the proviso to this section."It is undisputed that no International employee, normally,performed any function on the property of Insured, or hadany occasion to be on the property of Insured. Normally,International employees did not enter the property of In-sured, particularly not through the gate which was adjacentto the property of both firms. There is not a scintilla ofevidence that the picketing was related,in time, to the move-ment of trucks fromInternationalproperty to Insured prop-erty. In fact, there was no picketing, on February 11, when75 trucks were moved late at night,giving riseto a restorationof picketing on February 12. Except for a delivery of some 50trucks late on the night of February 18, at whichtime it isreasonable to infer there was no picketing,no Internationalemployees were on the property of Insured during the entireperiod of picketing from February 12 to and including Febru-ary 22. It follows that an object of the picketing was toprevent the movement of International trucks from the prop-erty of the secondary employer, not the primary employer. Iso find.In theAuburndale Freezercase,supra,the Court said,interalias"We hold that the real, indeed the only substantial,object for the picketing at Auburndale, by means of a picketline away from the true situs of the controversy, was to shutdown operations at a frozen food storage warehouse in whichthe stored products of the primary employer then constitutedonly 5% of the total capacity of the facility and could neverhave exceeded ten percent. Inescapably, the purpose was tohalt the operations of other employers who were entitled touse not less than 90% of the space and who were total stran-gers to the whole controversy ... " The picketing was prohib-ited by the plain terms of the statute.Id.,at 1222.The Supreme Court has held that the words "induce orencourage" are broad enough to include in them every formof influence and persuasion.International Brotherhood ofElectricalWorkers, Local 501, et al. (Samuel Langer) v.N.L.R.B.,341 U.S. 694.While Insured was engaged in the fulfillment of an agree-ment to deliver the trucks produced by International, as wellasMack and Peterbilt, it was an independent contractor anda neutral in the dispute between Respondent and Interna-tional.I have found,supra,the activities of Insured, which werepicketed, were not day to day activities of International, butwere the activities of a neutral employer engaged in com-merce and in an industry affecting commerce. Accordingly,I find the picketing herein complained of was secondary, notprimary.23Having found that: Respondent has induced and en-couraged individuals employed by neutral employers, en-gaged in commerce or in an industry affecting commerce, tofail or refuse, in the course of their employment, to transport,deliver, or otherwise handle commodities and to performservices,within themeaningof Section 8(b)(4)(i); that In-sured, a person engaged in commerce, was threatened, re-strained and coerced by Respondent, within the meaning ofSection 8(b)(4)(ii); that an object of the said conduct in eachand every such instance, was to force or require Insured tocease handling, transporting, or otherwise dealing in theproducts of International, a producer or manufacturer, or tocease doing business with International, within themeaning" United SteelworkersofAmerica, AFL-CIO, [Carrier Corp ] v NLRB,376 U S 49231Respondent did not dispute the recitation of Berry that the picketswere removed, on February 22, as the result of a stipulation that Insured'sdrivers would not pick up units on International'sproperty" I e ,"Provided,That nothing containedin this clause (B) shall beconstrued to make unlawful, where not otherwise unlawful, any primarystrike or primary picketing "" CompareNationalMaritimeUnionof America, AFL-CIO, et al(Farmers Union Grain Terminal Association),152 NLRB 1447 GENERALTRUCK DRIVERSLOCAL 315of Subsection (B) of said Section; I find the described conductof Respondent was violative of the provisions of Section8(b)(4)(i) and (ii)(B) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with the operations of Insured setforth in section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V THE REMEDYHaving found that Respondent, General Truck Drivers,Warehousemen, Helpers & Automotive Employees UnionLocal315,InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen & Helpers of America, has en-gaged in certain unfair labor practices within the meaning ofSection 8(b)(4)(i) and (ii)(B) of the Act, I will recommendthat it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Respondent, General Truck Drivers, Warehousemen,Helpers & Automotive Employees Union Local 315, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.2. Insured Transporters, Inc., and International HarvesterCompany are each employers engaged in commerce or in anindustry affecting commerce within the meaning of the Act.3.By the conduct set forth in section III,supra,Respond-ent has induced and encouraged individuals employed byInsured, and by other employers, to engage in a strike or arefusal in the course of their employment to perform servicesfor their employer, and has restrained and coerced Insured,with an object," in each instance, of forcing or requiring In-sured to cease doing business with International,and hasthereby engaged in unfair labor practices within the meaningof Section 8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and conclu-sions of law and upon the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following:RECOMMENDED ORDER24General Truck Drivers, Warehousemen, Helpers & Au-tomotive Employees Union Local 315, International Brother-" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order herein61hood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, its officers,agents, representatives,successors, andassigns, shall:1.Cease and desist from:(a) Engaging in, or inducing or encouraging the employeesof Insured, or the other employer, except International, toengage in, a strike or a refusal in the course of his employmentto use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities, orto perform any services, where an object thereof is to forceor require Insured, or any other employer or person, to ceasedoing business with International.(b) Threatening, coercing, or restraining Insured, or anyother person engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or requireInsured, or any other employer or person, to cease doingbusiness with International.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Post at its business office and meeting hall, and at allother places where notices to its members are customarilyposted, copies of the notice attached hereto, marked Appen-dix." Copies of said notice, on forms to be furnished by theRegional Director for Region 20, shall, after being dulysigned by an official representative of the Union, be posted byit immediately upon receipt thereof, and maintained by it for60 days thereafter in conspicuous places, including all placeswhere notices to its members are customarily posted. Reason-able steps shall be taken by the Union to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Sign and mail, to the Regional Director for Region 20,sufficient copies of said notice for posting by Insured Trans-porters, Inc., at all locations where notices to the employees,of said Employer, are customarily posted, if said Employer iswilling so to do.(c)Notify said Regional Director, in writing, within 20days from the date of receipt of this Trial Examiner's Deci-sion, what steps Respondent has taken to comply herewith.26It is further recommended that unless, on or before 20 daysfrom the date of the receipt of this Trial Examiner's Decision,Respondent shall notify said Regional Director, that it willcomply with the foregoing Recommended Order, the Na-tional Labor Relations Board issue an order requiring Re-spondent to take the aforesaid action.shall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and Order, andall objections thereto shall be deemed waived for all purposes" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "" In the event that this Recommended Order be adopted by the Boardthis provision shall be modified to read "Notify said Regional Director, inwriting, within 20 days from the date of this Order what steps Respondenthas taken to comply therewith "